Lundberg Stratton, J.,
dissenting. I respectfully dissent and would deny petitioner’s reinstatement to the practice of law because he failed to complete the conditions for reinstatement.
In 1994, this court indefinitely suspended petitioner from the practice of law for certain disciplinary violations. Cleveland Bar Assn. v. Gay (1994), 68 Ohio St.3d 190, 625 N.E.2d 593. The court conditioned his reinstatement on, inter alia, proof of restitution. The order did not specify an amount necessary for restitution. However, the record before this court in 1994 included evidence of Gay’s outstanding indebtedness of $345 to Paul Traylor and $200 to Johnnie Jones for fees for services that he did not perform. The record also reflected a $50,000 default judgment in favor of Jones and against Gay in |a legal malpractice action. This court generally requires, as a condition of reinstatement, that the attorney make restitution of all outstanding amounts that are caused by the attorney’s malfeasance. This would include the default judgment as well as the retainers.
The petitioner certainly understood restitution to include the default judgment because he sought to erase the judgment by way of discharge by bankruptcy on the same day as the hearing on his petition for reinstatement. When the petitioner applied to this court for reinstatement, he had repaid the $345 to Traylor and had tendered $200 to Jones, although Jones rejected the offer. He subsequently has provided this court with evidence that the $50,000 was discharged in bankruptcy.
The majority has determined that Section 525(a) Title 11, U.S.Code prevents us from refusing to reinstate Gay’s license to practice for his failure to make restitution. I disagree.
The purpose behind attorney disciplinary proceedings is not to punish but to protect the public, the courts, and the legal profession. In re Disbarment of *407Lieberman (1955), 163 Ohio St. 35, 41-42, 56 O.O. 23, 25-26, 125 N.E.2d 328, 331-332. Restitution is frequently ordered as part of the disciplinary proceedings. It is part of the rehabilitation process and a goal of rehabilitation. See People v. Huntzinger (Colo.1998), 967 P.2d 160; In re Levine (1993), 174 Ariz. 146, 176, 847 P.2d 1093, 1123, fn. 2 (the Supreme Court of Arizona imposed a postdischarge disciplinary sanction of restitution as a term of probation because the restitution was part of the rehabilitative process of the disciplinary proceeding); People v. Sullivan (Colo.1990), 802 P.2d 1091; Brookman v. State Bar of California (1988), 46 Cal.3d 1004, 251 Cal.Rptr. 495, 760 P.2d 1023.
In Brookman, the California Supreme Court determined that “nothing in the Bankruptcy Act, or the cases interpreting the act, prevents imposition of restitution as a condition of probation in an attorney disciplinary matter — even if the underlying subject of the restitution has previously been discharged in bankruptcy, and thus cannot be collected as a debt as such.” 46 Cal.3d at 1009, 251 Cal.Rptr. at 498, 760 P.2d at 1027. Although Brookman was required to make whole the State Bar Client Security Fund, not to pay a civil judgment, the reasoning remains the same. California required the restitution to protect the public from the attorney’s specific professional misconduct and to rehabilitate the attorney. The court said that the Bankruptcy Act did not preclude restitution that is ordered as a condition of probation in his disciplinary proceeding. The requirement of restitution was not imposed “solely because” of the unpaid debt discharged in bankruptcy, but as part of the rehabilitation process.
The Colorado Supreme Court also required restitution although the underlying debt had been discharged in bankruptcy. The court said that the primary reason for the restitution order is for the attorney to demonstrate his rehabilitation prior to reinstatement. People v. Sullivan, 802 P.2d 1091, 1096.
In this case, the default judgment existed at the time this court issued the order of restitution. I believe that full restitution was intended to be part of the petitioner’s rehabilitation before reinstatement to the practice of law. He has failed to make restitution. I do not believe that we are bound by this particular provision of the Bankruptcy Act under the circumstances of this case. At the time this court imposed the restitution order as a condition of reinstatement, the default judgment had not been discharged. We did not condition his reinstatement on repayment of a debt already discharged. Denial of his reinstatement is not based solely on his failure to pay a debt discharged in bankruptcy. I do not think that we should condone the petitioner’s use of the Bankruptcy Act to avoid his professional obligations and responsibilities.
Therefore, for the foregoing reasons, I respectfully dissent.
Buckley, King & Bluso and John A. Hallbauer, for relator.
Michael Drain, for respondent.